Case 2:17-cv-12979-CCC-MF Document 31 Filed 09/30/20 Page 1 of 3 PageID: 1483




Rosemary J. Bruno
Buchanan Ingersoll & Rooney PC
Incorporated in Pennsylvania
550 Broad Street, Suite 810
Newark, NJ 07102-4582
(973) 273-9800
Attorneys for Defendant BMW of North America, LLC


                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY

 ____________________________________
 SHELTON OLIVER, DONNIE BAKER and                :
 KHADER MOHIUDDIN, individually and              :
 on behalf of all others similarly situated,     :
                                                 : Civil Action No. 2:17-cv-12979-CCC-MF
                          Plaintiffs,            :
                                                 :
                     v.                          :
                                                 :       NOTICE OF TERMINATION
 BAYERISCHE MOTOREN WERKE                        :
 AKTIENGESSELSCHAFT AND BMW OF                   :
 NORTH AMERICA, LLC,                             :
                                                 :
                   Defendants.                   :
 ____________________________________


To the Clerk of the Court:

       Please terminate the appearance of the undersigned as an attorney for Defendant BMW of

North America, LLC, in this matter and remove the undersigned as an attorney to be noticed in

the CM/ECF system. Christopher J. Dalton, Daniel Z. Rivlin and Argia J. DiMarco of the

undersigned firm will continue to represent Defendant BMW North America, LLC in this matter.

                                        [SIGNATURE FOLLOWS]
Case 2:17-cv-12979-CCC-MF Document 31 Filed 09/30/20 Page 2 of 3 PageID: 1484




                                   /s/ Rosemary J. Bruno
                                   Rosemary J. Bruno
                                   BUCHANAN INGERSOLL & ROONEY PC
                                   Incorporated in Pennsylvania
                                   550 Broad Street, Suite 810
                                   Newark, NJ 07102-4582
                                   (973) 273-9800
                                   Attorneys for Defendant


Dated: September 30, 2020




                                      2
Case 2:17-cv-12979-CCC-MF Document 31 Filed 09/30/20 Page 3 of 3 PageID: 1485




                               CERTIFICATE OF SERVICE

       On this date, I caused a copy of the foregoing Termination of Appearance to be served

via the Court's CM/ECF system upon all Counsel of Record.




                                                          /s/ Rosemary J. Bruno
                                                          Rosemary J. Bruno
Newark, New Jersey
September 30, 2020




                                              3
